Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2018 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                 
                                                Claim Objections                                         
Claims 1, 4 and 7 are objected to because of the following informalities:
Claim 1 recites the limitation “Machinery” in line 1. It is suggested to amend the claim language to read -- “A machinery” -- for proper claim structure.
Claim 1 recites the limitation “said chamber” in line 8. It is suggested to amend the claim language to read -- “said processing chamber” -- to be consistent with the pervious term.
Claim 1 recites the limitation “the processed ice cream product” in line 2. It is suggested to amend the claim language to read -- “a processed ice cream product” -- for proper claim structure.
Claim 1 recites the limitation “the other” in line 17. It is suggested to amend the claim language to read -- “another side” -- for proper claim structure.
Claim 1 recites the limitation “the plurality of openings” in lines 17-18. It is suggested to amend the claim language to read -- “the plurality of through openings” -- to be consistent with the pervious term.
Claim 1, 4 and 7 recite the limitation “the baffle”. It is suggested to amend the claim language to read -- “the at least one baffle” -- to be consistent with the pervious term.
Claim 4 recites the limitation “the openings” in line 4. It is suggested to amend the claim language to read -- “the plurality of through openings” -- to be consistent with the pervious term.
Claim 4 recites the limitation “the previous” in line 7. It is suggested to amend the claim language to read -- “a previous” -- for proper claim structure.
Claim 7 recites the limitation “through holes” in line 3. It is suggested to amend the claim language to read -- “the plurality of through openings” -- to be consistent with the pervious term.

                                                   Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first actuator element”, “a second actuator element” and a control system” in claims 1 and 9, “a movable third actuator element” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a first actuator element” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “first actuator” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “a second actuator element” has/have been interpreted under 35 U.S.C.112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “a second actuator” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “a control system” has/have been interpreted under 35 U.S.C.112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “control” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “third actuator element” has/have been interpreted under 35 U.S.C.112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “third actuator” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.                                                                                                                              A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A first actuator element treated as meaning piston. See claim 3.
A second actuator element treated as meaning piston. See claim 3.
A control system treated as meaning special motors, the correct movement of the actuators and the correct synchronism thereof. See par. 56.
A movable third actuator element treated as meaning a piston 7. See par. 83.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).          
 
                                        Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (GB 513167, see attachment) in view of Day et al. (US 2006/292289).
In regards to claim 1, Barker discloses machinery (refer to Fig. 3) for extemporaneous processing of an ice cream product (block of ice-cream) and comprising: a processing chamber (hopper 15) adapted to receive the ice cream product and delimited by a first actuator element (16 piston) and a second actuator element (another piston 21) movable along a processing direction (15); 
            an opening (opening of hopper 15) that gives access to said processing chamber (15); at least one baffle (grid 19 and refer to annotated Fig. 3 below for another baffle) placed inside the processing chamber (15) and that separates said chamber into two parts (hopper 15 and an area underneath the grid 19 delimited by an endless band comprising cross members 24; as can be seen in Fig. 3), said baffle (19) being equipped with a plurality of through openings (apertures 20);   
           wherein said first actuator element (16) and said second actuator element (21) are opposed to each other with the baffle (19, refer to annotated Fig. 3 below for another baffle) interposed therebetween; and wherein said first actuator element (16) and said second actuator element (21) according to a moving away from/moving closer to the baffle (19) motion in such a way that the ice cream product (block of ice-cream) placed inside the processing chamber (15) is pushed by said first and said second actuator elements (16, 21) multiple times from one side to the other of the baffle (19, refer to annotated Fig. 3 below for another baffle) through the plurality of openings (20) with which the baffle is equipped (as can be seen in Fig. 3). Barker does not explicitly teach a control system that controls the first and second actuator element.
           Day teaches an apparatus (refer to Fig. 1) suitable for working ice cream products and comprising a working chamber (17) provided with a plurality of apertures (refer to par. 77), actuates pistons (16 and 20) connected to and controlled by the controller (control device 11). 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include a control system for controlling the first and second actuating elements as taught by Day in order to selectively controlling the actuation of the pistons in hoppers (refer to par. 62 of Day).
         
    PNG
    media_image1.png
    488
    603
    media_image1.png
    Greyscale

In regards to claim 2, Barker as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Barker as modified teaches further comprising an outlet (opening in right side of hopper 15) for the processed ice cream product and a movable third actuator element (a pusher 18) adapted to push the processed ice cream product through the outlet (as can be seen in Fig. 3).  
In regards to claim 3, Barker as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Barker as modified teaches wherein said first and said second actuator elements (16, 21) are pistons (refer to page 3, col.2, lines 75 and 93 for the actuator elements being pistons).  
In regards to claim 5, Barker as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Barker as modified teaches, wherein said processing chamber (15) extends horizontally (at least portion of chamber 15 extends horizontally where pusher 18 slides; Fig. 3). 
In regards to claim 6, Barker as modified meets the claim limitations as set forth above in the rejection of claim 2, but fails to explicitly disclose, wherein the outlet is formed by a conduit that extends vertically with respect to the processing chamber.  
Day further teaches the outlet (18; Fig. 1) is formed by a conduit (die 17 functions as conduit) that extends vertically (as can be seen in Fig. 1) with respect to the processing chamber (hopper 22; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to configure the outlet to be formed by a conduit that extends vertically with respect to the processing chamber as taught by Day in order to allow to achieve drive long strokes without alignment problems of the piston and barrel (refer to par. 92 of Day).
In regards to claim 7, Barker as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Barker as modified teaches wherein the baffle (19) is positioned perpendicularly to a longitudinal direction of the processing chamber (15), (refer to page 3, lines 70-72; note: that rectangular shape of the hopper 15 inherently perpendicular to the horizontally installed one of baffle 19) and with through holes (20) that extend along said longitudinal direction (as can be seen in Fig. 3).  
In regards to claim 8, Barker as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the first and the second actuator elements are integral with a frame controlled by a motor drive. 
Day further teaches the first and the second actuator elements (20 and 16; Fig. 1) are integral with a frame (15) controlled by a motor drive (motor 23), (as can be seen in Figs. 1 and 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to configure the first and the second actuator elements to be integral with a frame controlled by a motor drive as taught by Day in order to reciprocate the ram toward the barrel 28 as a response to the activation of a button at the board (refer to par. 84 of Day).
In regards to claim 9, Baker discloses an extemporaneous processing method of an ice cream product (block of ice cream) according to the machinery (Fig. 3) as claimed in claim 1, and comprising the steps of: preparing a predetermined amount of the ice cream product (block of ice cream) within a processing chamber (hopper 15) in the machinery; operating a first and a second actuator elements (16, 21, pistons) to push the ice cream product from one side of a baffle (grid 19 and see annotated Fig. 3 above for another baffle) disposed between the first and the second actuator elements (16, 21) to another side for a predetermined number of times.  
In regards to claim 10, Barker as modified meets the claim limitations as set forth above in the rejection of claim 9. Further, Barker as modified teaches further comprising the step of pushing (via a pusher 18) the ice cream product through an outlet (opening in right side of hopper 15) with a movable third actuator element (18) to allow a discharge of the ice cream product once the pushing though the baffle (19) for the predetermined number of times has terminated (as can be seen in Fig. 1).           
                                          Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                      Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763